Citation Nr: 0833843	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis/rhinitis.  

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for status-post 
bilateral hip replacement.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for arthritis of the 
ankles, shoulders and cervical spine with radiculopathy.




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 1980 
with additional service in the Army Reserve from April 1980 
to August 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing was held at the RO in 
November 2004, and before the undersigned Veterans Law Judge 
was held at the RO in August 2008.  The hearing transcript 
has been associated with the claims file.

The issues of service connection for a bilateral knee 
disorder, bilateral hip replacement, hypertension, and 
multiple site arthritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran, in his September 2002 
appears to raise claims of service connection for 
costochondritis and headaches.  These matters are REFERRED to 
the RO for the appropriate action.





FINDINGS OF FACT

1.  The veteran's medical records indicate continuity of 
symptomatology for sinusitis/rhinitis since service.

2.  The veteran has not been diagnosed with a heart disorder 
or rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
sinusitis/rhinitis have been met.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for a heart disorder 
have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for rheumatoid 
arthritis have not been met.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

Initially, the Board notes that the decision below grants 
service connection for sinusitis/rhinitis. As such, there is 
no further need to discuss compliance with the duties to 
notify and assist.  

For the claims of service connection for a heart disorder and 
rheumatoid arthritis, in September 2002, March 2004, and 
March 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the March 2004 and March 2006 notice 
letters postdated the initial adjudication, the claims were 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing personal hearings.  
The Board notes that it is unclear from the record whether 
all Reserve treatment records have been obtained.  The 
evidence clearly indicates that the veteran does not have a 
currently diagnosed heart disorder or a current diagnosis of 
rheumatoid arthritis, however, and the evidence does not 
suggest that either condition is present but not diagnosed.  
Consequently, even if there are outstanding Reserve records, 
any relevant records would have no probative value since they 
cannot cure the absence of a current diagnosis.  
Consequently, no prejudice results from the Board 
adjudicating the claims at this time.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA, injury incurred or 
aggravated while performing INACDUTRA, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
occurring during such training.  See 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

Sinusitis

A November 1979 service treatment record reports the 
veteran's history of recurrent sinus congestion.  The 
examiner noted that the veteran had a septal deviation.  The 
December 1979 separation examination reports the veteran's 
history of sinusitis, hay fever, and "ear, nose, or throat 
trouble," the record notes the examiner's notation that the 
veteran had sinusitis/seasonal rhinitis when the weather 
changed.  A May 1980 Reserve treatment record reports the 
veteran's history of stuffy nose for five days and tightness 
in the right side of the face.  The veteran was assessed with 
rhinitis/sinusitis.  August 1987 and April 1992 Reserve 
examination records report the veteran's history of sinusitis 
and "ear, nose, or throat trouble".  The 1987 examination 
record reports the veteran's history of improved, though not 
resolved, sinusitis over the last 2 years, and the 1992 
examination record reports that the veteran's sinusitis was 
controlled by mediation.  The 1992 examination record also 
indicates that the veteran had sinus surgery in 1992.  A May 
1994 Reserve treatment record reports treatment for headache, 
nasal congestion with discharge, sneezing, and itchy eyes in 
May 1994.  The veteran was assessed with an upper respiratory 
infection.  

Post-service records indicate the veteran's history of 
continued episodes of rhinitis/sinusitis, findings of sinus 
pain, and prescription of medication for sinusitis/rhinitis.  
See, e.g., August 2008 Travel Board hearing transcript; 
November 2001 Alabama Industrial Medicine, Inc. record; May 
2003, April and May 2004 Urgent Care records.  

Although the evidence does not establish chronic treatment 
for rhinitis/sinusitis during the initial period of active 
duty, the Board finds that the preponderance of the evidence 
favors granting service connection.  Initially the Board 
notes that the VA has been largely unable to locate the 
medical records from the veteran's active service, with the 
exception of the November and December 1979 medical records.  
The Board finds the veteran's in-service histories of 
recurrent sinus congestion and sinusitis/rhinitis are 
credible, however, and accepts the veteran's history as 
evidence of a recurrent condition in service.  

Additionally, the Board finds that the evidence establishes a 
pattern of treatment and histories of sinusitis/rhinitis from 
service to the present.  The Board notes that the in-service 
congestion was linked to septal deviation rather than 
sinusitis by a November 1979 examiner.  Subsequent examiners, 
both at separation and post-active service, report that the 
veteran had sinusitis/rhinitis, however; they do not ascribe 
the condition to septal deviation.  Additionally, the Board 
notes that the record includes findings of sinusitis/rhinitis 
after the veteran's septal deviation was corrected in 1992.  

Based on the veteran's credible history of recurrent 
congestion in service and the findings of sinusitis/rhinitis 
at separation and beyond, the Board finds that the evidence 
suggests continuity of symptomatology since service.  
Consequently, the claim of service connection is granted.  

Heart Disorder 

The active service and Reserve medical records do not report 
complaints or treatment for a heart problem, and the December 
1979 separation examination record and Reserve examination 
records report normal findings for the heart, a negative 
chest X-ray (only done in December in 1979), and negative 
histories as to "palpitation or pounding heart" or "heart 
trouble."  

A February 1997 electrocardiogram (EKG) record does indicate 
abnormal cardiac findings.  Service connection may not be 
granted for "abnormal findings", however.  While an 
abnormal EKG result may be evidence of an underlying 
disability or may later cause a disability, service 
connection may not be granted simply for an abnormal 
laboratory finding; only the underlying (or resultant) 
condition may be service-connected.  Cf. 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results rather than actual disabilities and therefore are not 
appropriate entities for the rating schedule to address).  
The February 1997 abnormal EKG finding is not linked to a 
cardiac disorder, however, and the Board notes that a 
subsequent EKG indicated normal findings.  Cf. January 2006 
EKG report.  Additionally, subsequent medical records report 
no diagnosis of a cardiac condition or findings suggestive of 
a cardiac condition; rather, the evidence, which includes a 
December 2005 magnetic resonance angiography report, 
indicates normal findings for the heart.

As stated above, one of the requirements for service 
connection is that there is a current diagnosis.  As the 
record includes no diagnosis which could be interpreted as a 
cardiac disorder, service connection must be denied.  

Rheumatoid Arthritis

The medical evidence, to include both the service and post-
service medical records, does not report any competent 
findings of rheumatoid arthritis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Additionally, the evidence 
indicates that the veteran has denied being diagnosed with 
rheumatoid arthritis.  See November 2004 RO hearing 
transcript.  As stated above, one of the requirements for 
service connection is that there is a current diagnosis.  
Because the record includes no diagnosis which could be 
interpreted as rheumatoid arthritis, service connection must 
be denied.  

ORDER

Service connection for sinusitis/rhinitis is granted.

Service connection for a heart disorder is denied.

Service connection for rheumatoid arthritis is denied.  

REMAND

The evidence indicates that the veteran served in the Army 
Reserve from April 1980 to August 1999.  In the February 2006 
Supplemental Statement of the Case (SSOC), the RO informed 
the veteran that the RO would try to obtain service medical 
records from the Reserve Center.  The record does not 
indicate that this was done, however.  The Board notes that 
the record includes service medical records which date during 
the veteran's Reserve period.  It is unclear from the record 
whether all service medical records have been associated with 
the claims file, however, and based on the possible 
importance of any outstanding records, and in light of the 
RO's vow to request the records, the Board finds that these 
claims need to be remanded in order for the Reserve medical 
records to be obtained.  

Additionally, the Board notes that the medical records 
already associated with the file indicate treatment for 
degenerative joint disease and chondromalacia of the knee, 
hypertension, and avascular necrosis (and subsequent 
bilateral replacement) of the hips during the veteran's 
Reserve service.  The complete Reserve personnel record has 
not been associated with the file, however, so it is unclear 
whether these conditions were incurred during duty for 
training.  On remand, the personnel record, to include the 
dates of duty for training, should be obtained.  Furthermore, 
if the evidence does not establish that the veteran's 
bilateral knee or hip disorder was incurred during duty for 
training, the Board finds that a VA examination should be 
conducted to determine if either disorder was aggravated by 
the veteran's periods of active duty for training.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's Army Reserve 
personnel and medical records.  The 
periods of active and inactive duty for 
training should be specified, if 
available.  If either record is not 
available, that fact should be so 
specified.  

2.  If the evidence does not indicate 
that the bilateral knee or hip disorder 
was incurred during duty for training, a 
VA examination should be conducted to 
determine the nature and etiology of the 
hip and knee disorders.  The examiner 
should state whether it is at least as 
likely as not that a knee and/or hip 
disorder was aggravated during active 
duty for training.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  The Board also requests that the 
dates of the veteran's active duty for 
training be provided to the examiner.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


